Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 22, 2015

                           No. 04-15-00207-CR and 04-15-00208-CR

                                       Jessica G. Castillo,
                                            Appellant

                                                v.

                                       The State of Texas,
                                            Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                             Trial Court No. 458109 and 458110
                          Honorable Jason Garrahan, Judge Presiding

                                         ORDER

        Appellant has filed motions asking this court to lift the stay of sentencing so he may
simultaneously begin probation on these cases as well as a third case – the trial court apparently
ordered appellant’s probationary periods in the pending appeals to run concurrently with that
imposed in another case. We ORDER the State to file a written response in this court on or
before November 11, 2015 to the motions, specifically with regard to whether this court is has
authority to lift the stays given the pending appeals and citing authority relating to same.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court